 



Exhibit 10

FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

          This Fourth Amendment to Credit and Security Agreement (this
“Amendment”) made as of May 15, 2003 among THOMAS & BETTS CORPORATION, as
Borrower (the “Borrower”), THE VARIOUS FINANCIAL INSTITUTIONS WHOSE NAMES APPEAR
AS LENDERS ON THE SIGNATURE PAGES HERETO (together with any other financial
institution which subsequently becomes a lender under the Credit Agreement (as
defined below), the “Lenders”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as
Agent (the “Agent”).

W I T N E S S E T H :

          WHEREAS, the Borrower, the Lenders and the Agent are parties to that
certain Credit and Security Agreement, dated as of November 15, 2001, as amended
by that certain First Amendment to Credit and Security Agreement and Agreement
to Release, dated as of March 25, 2002, as further amended by that certain
Second Amendment to Credit and Security Agreement, dated as of June 21, 2002, as
amended by that certain Third Amendment to Credit and Security Agreement, dated
as of February 17, 2003 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”); and

          WHEREAS, the Borrower has requested certain amendments to the Credit
Agreement, and the Required Lenders and the Agent have agreed to such amendments
on the terms and conditions set forth herein;

          NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
that all capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement, as amended hereby, and
further agree as follows:

               1. Amendments to Credit Agreement. Subject to the fulfillment of
the conditions precedent to the effectiveness of this Amendment which are set
forth below, the Credit Agreement shall be amended as follows:

                    (a) Section 1.01 of the Credit Agreement, Definitions, is
hereby amended by inserting the following new definitions in alphabetical order
therein:



      “Debt Securities (2004)” means the 8.25% Notes due January 15, 2004 issued
by the Borrower in January 1992, in an aggregate original principal amount of
$125,000,000, pursuant to the terms and conditions of the 1992 Indenture.      
  “Debt Securities (2006)” means the 6.50% Notes due January 15, 2006 issued by
the Borrower in January 1996, in an aggregate original principal amount of
$150,000,000, pursuant to the terms and conditions of the 1992 Indenture.

-1-



--------------------------------------------------------------------------------



 





      “Debt Securities (2008)” means the 6.625% Notes due May 7, 2008 issued by
the Borrower in May 1998, in an aggregate original principal amount of
$115,000,000, pursuant to the terms and conditions of the 1992 Indenture.      
  “Debt Securities (2009)” means the 6.39% Notes due February 10, 2009 issued by
the Borrower in February 1999, in an aggregate original principal amount of
$150,000,000, pursuant to the terms and conditions of the 1998 Indenture.      
  “Refinancing Note Documents” means, collectively, the Refinancing Notes, the
Refinancing Notes Escrow Agreement (if any) and any indenture issued with
respect to the Refinancing Notes.         “Refinancing Notes” means Debt
Securities issued by the Borrower in an aggregate principal amount not to exceed
$125,000,000, solely in connection with the repayment, refinancing and
replacement of any of the Debt Securities, which Debt Securities shall
substantially conform to the description thereof set forth in that certain draft
prospectus and draft prospectus supplement generated at 6:11 p.m. on May 14,
2003.         “Refinancing Notes Escrow Agreement” means an escrow agreement
among the Borrower, the escrow agent party thereto, and the Agent that may be
entered into from and after May 15, 2003 with respect to Net Cash Proceeds from
the issuance of any Refinancing Notes.”

                    (b) Section 1.01 of the Credit Agreement, Definitions, is
hereby amended by deleting in its entirety the definition of “Debt Securities”
and inserting the following in lieu thereof:



      “Debt Securities” means, collectively, the senior debt securities issued
under and pursuant to the terms of the 1992 Indenture, including without
limitation, (i) the Debt Securities (2004), the Debt Securities (2006), the Debt
Securities (2008), (ii) the debt securities issued under and pursuant to the
terms of the 1998 Indenture, including, without limitation, the Debt Securities
(2009) and (iii) any Refinancing Notes.”

                    (c) Section 1.01 of the Credit Agreement, Definitions, is
hereby amended by deleting in its entirety the definition of “Liquidity” and
inserting the following in lieu thereof:



      “Liquidity” means, as of any date, the sum of (i) Excess Borrowing
Availability, (ii) cash and Cash Equivalents (excluding any Net Cash Proceeds
subject to the Refinancing Notes Escrow Agreement), and (iii) the amount of the
unused Purchase Limit, as defined in the Securitization Documents, which is
available to be requested by the Special Purpose Subsidiary under the
Securitization Facility on such date.”

-2-



--------------------------------------------------------------------------------



 



                    (d) Section 1.01 of the Credit Agreement, Definitions, is
hereby amended by deleting in its entirety the definition of “Material Financing
Agreement” and inserting the following in lieu thereof:



      “Material Financing Agreements” means, individually and collectively, the
CIBC Credit Agreement, the Indentures, the Refinancing Note Documents, the
Securitization Documents, the European Agreements, the European Guaranties, and
any other Material Contracts the primary purpose of which is to provide
financing for the Borrower or its Subsidiaries, together with all amendments,
modifications, or restatements thereof permitted under the terms hereof.”

                    (e) Section 5.11 of the Credit Agreement, Material
Contracts, is hereby amended by deleting in its entirety Section 5.11 and
inserting the following in lieu thereof:



      “Material Contracts. The Borrower shall comply, and cause each Subsidiary
to comply, with all material terms and conditions of any Material Contract to
which it is a party. The Borrower may not, without the Agent’s and the Required
Lenders’ prior written consent, (i) enter into, or permit any Subsidiary to
enter into, any amendment or modification to any Material Financing Agreement of
a material nature, other than an amendment and restatement of the CIBC Credit
Agreement which amendment and restatement shall not (a) increase the maximum
amount of credit available thereunder, (b) increase the Borrower’s or any
Subsidiary’s obligations with respect thereto, or (c) secure the obligations
thereunder with assets which do not secure the CIBC Credit Agreement on the date
hereof, (ii) permit any Material Contract to be cancelled or terminated prior to
its stated maturity or stated expiration if such cancellation or termination
would have a Material Adverse Effect, other than (a) termination of the
Securitization Facility under the terms described in the proviso to SECTION
6.01(q) or (b) prepayment of the Debt Securities (2004) refinanced pursuant to
SECTION 5.16; and (iii) amend the Securitization Documents to increase the
Purchase Limit to an amount greater than $120,000,000. The Borrower shall
promptly notify the Agent and deliver to the Agent any notice received by the
Borrower with respect to any event which constitutes a default by the Borrower
or Subsidiary under any Material Contract to which the Borrower or such
Subsidiary is a party or by which any of the assets of the Borrower or
Subsidiary may be bound.”

                    (f) Section 5.16 of the Credit Agreement, Restricted
Payments, is hereby amended by deleting in its entirety Section 5.16 and
inserting the following in lieu thereof:



      “Restricted Payments. The Borrower will not declare or make any Restricted
Payment; provided, however, that the Borrower may pay dividends or repurchase
shares of its Capital Stock so long as each of the following conditions is
timely met to the satisfaction of the Agent in its sole discretion:

-3-



--------------------------------------------------------------------------------



 





  (i)   the Borrower shall deliver to the Agent not less than 15 days prior to
the payment date of the proposed dividend or the stock repurchase, a Compliance
Certificate signed and certified by Borrower’s chief financial officer which
includes the following (A) the calculation of each financial covenant described
in SECTION 5.19 hereof, on a pro forma basis, showing compliance with each such
financial covenant both before and after giving effect to the payment of the
proposed dividend or the stock repurchase, (B) confirmation that the Borrower’s
Fixed Charge Ratio both before and after giving effect to the payment of the
proposed dividend or the stock repurchase shall be greater than 1.00 to 1.00,
and (C) confirmation that no Default or Event of Default shall exist, or would
be caused by the payment of the proposed dividend or the stock repurchase; and
(ii) on each date on which the requested dividend or the stock repurchase shall
be made there shall not exist or be continuing a Default or Event of Default,
and with respect to proposed dividends, the requested dividend shall be made on
a date or dates occurring after receipt by the Agent of Borrower’s financial
statements for the relevant Fiscal Quarter for which such proposed dividend is
payable and prior to the beginning of the next succeeding Fiscal Quarter. In
addition to the foregoing, so long as no Default or Event of Default shall exist
or would be caused thereby, and so long as both before and after giving effect
thereto Liquidity shall be not less than $150,000,000, then the Borrower may pay
dividends or repurchase shares of its Capital Stock with a portion of the Net
Cash Proceeds from the sale of Leviton which are received by or distributed to
the Borrower, not to exceed an amount equal to seventy-five percent (75%) of the
Net Cash Proceeds from such sale. In addition to the foregoing, so long as no
Default or Event of Default shall exist or would be caused thereby, the Borrower
may prepay (I) at less than par the Debt Securities issued under any Indenture
in an amount of up to $10,000,000 in the aggregate and (II) the Debt Securities
(2004), in whole or part, with Net Cash Proceeds received by the Borrower in
connection with the issuance of Refinancing Notes; provided that the Borrower
shall deliver to the Agent at least five (5) business days prior to any proposed
repayment date a Performance Certificate setting forth calculations
demonstrating, on a pro forma basis, that (x) the Borrower shall be in
compliance with each financial covenant described in SECTION 5.19 immediately
before and after giving effect to such repayment, and (y) that Liquidity
immediately before and after giving effect to such prepayment shall be not less
than $100,000,000.”

                     (g) Section 5.17 of the Credit Agreement, Investment, is
hereby amended by (i) deleting from the end of clause (viii) thereof “and”
immediately following the semicolon at the end of such clause,
(ii) redesignating clause (ix) thereof as clause (x), and (ii) inserting the
following new clause (ix) as follows:



      “(ix) Investments subject to the Refinancing Notes Escrow Agreement; and”

-4-



--------------------------------------------------------------------------------



 



                    (h) Section 5.20 of the Credit Agreement, Permitted Debt, is
hereby amended by deleting clause (b) therefrom in its entirety and inserting
the following in lieu thereof:



      “(b) Debt (i) to Persons (other than that described in the foregoing
clause (a)) existing on the date of this Agreement under the Indentures and as
described in SCHEDULE 5.20A or (ii) with respect to the Refinancing Notes;”

                     (i) Section 9.02 of the Credit Agreement, Conditions to All
Borrowings and Issuances of Letters of Credit, is hereby amended by inserting
the following new clause (d) in sequential order therein:



      “(d) with respect to any Borrowing, if the Borrower shall have received
any Net Cash Proceeds from the issuance of any Refinancing Notes prior to the
maturity date of the Debt Securities (2004), the Agent shall have received
evidence that the Borrower shall have deposited such Net Cash Proceeds in an
escrow account to be held for the benefit of the holders of the Debt Securities
(2004) until the maturity thereof pursuant to documentation reasonably
satisfactory in form and substance to the Agent, including, without limitation,
the Refinancing Notes Escrow Agreement.”

               2. No Waiver. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided above, operate as a waiver of
any right, power or remedy of the Agent or the Lenders under the Credit
Agreement or any of the other Credit Documents, nor constitute a waiver of any
provision of the Credit Agreement or any of the other Credit Documents. Except
for the amendments expressly set forth above and delivered in connection
herewith, the text of the Credit Agreement and all other Credit Documents shall
remain unchanged and in full force and effect and the Borrower hereby ratifies
and confirms its obligations thereunder. This Amendment shall not constitute a
modification of the Credit Agreement or a course of dealing with the Agent or
the Lenders at variance with the Credit Agreement such as to require further
notice by the Agent or the Lenders to require strict compliance with the terms
of the Credit Agreement and the other Credit Documents in the future. Nothing in
this Amendment is intended, or shall be construed, to constitute a novation or
an accord and satisfaction of any of the Obligations or to modify, affect or
impair the perfection or continuity of the Agent’s and the Lenders’ security
interests in, security titles to, or other Liens on, any Collateral for the
Obligations, other than as expressly set forth herein.

               3. Conditions of Effectiveness. This Amendment shall become
effective as of the date hereof when duly executed by the parties hereto and
delivered to the Agent.

               4. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

-5-



--------------------------------------------------------------------------------



 



                    (a) The Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of Tennessee;

                    (b) The execution, delivery and performance by the Borrower
of this Amendment and the Credit Documents, as amended hereby, are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action and do not contravene (i) the Borrower’s organizational
documents, (ii) law; or (iii) or any contractual restriction binding on or
affecting the Borrower;

                    (c) This Amendment and each of the other Credit Documents,
as amended hereby, constitute legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms, provided that the enforceability hereof and thereof is subject in each
case to general principles of equity and to bankruptcy, insolvency and similar
laws affecting the enforcement of creditors’ rights generally; and

                    (d) No Default or Event of Default has occurred and is
continuing as of this date under the Credit Agreement as amended by this
Amendment.

               5. Reference to and Effect on the Credit Documents. Upon the
effectiveness of this Amendment, on and after the date hereof each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Credit
Documents to the “Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.

               6. Costs, Expenses and Taxes. The Borrower agrees to pay on
demand all reasonable costs and expenses in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities hereunder and thereunder.

               7. Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

               8. Credit Document. This Amendment shall be deemed to be a Credit
Document for all purposes.

               9. Counterparts. This Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, each of which shall
be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission shall be as effective as delivery of a
manually executed counterpart hereof and shall be deemed to be a writing for all
purposes.

-6-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their respective
duly authorized officers or representatives to execute and deliver this
Amendment as of the day and year first written above.

            THOMAS & BETTS CORPORATION               By: /s/ Thomas C. Oviatt


--------------------------------------------------------------------------------

Name: Thomas C. Oviatt
Title: Vice President and Treasurer       8155 T&B Boulevard
Memphis, TN 38125
Facsimile: 901-252-1372

 



--------------------------------------------------------------------------------



 

              WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent and as a Lender       By: /s/ W. Eugene Wilson


--------------------------------------------------------------------------------

Name: W. Eugene Wilson
Title: Director               Lending Office
Wachovia Bank, N.A.
191 Peachtree Street, N.E.
Atlanta, GA 30303-1757
Attention: Asset Based Lending
Facsimile: 404-332-6920

 



--------------------------------------------------------------------------------



 

              FLEET CAPITAL CORPORATION,
as a Lender       By: /s/ Christopher K. Nairne


--------------------------------------------------------------------------------

Name: Christopher K. Nairne
Title: Vice President               Lending Office
Fleet Capital Corporation
300 Galleria Parkway, N.W.
Atlanta, GA 30339
    Attention:  Christopher K.Naime,
 Vice President
    Facsimile: 770-857-2947

 



--------------------------------------------------------------------------------



 

              SIEMENS FINANCIAL SERVICES,
INC., as a Lender       By: /s/ Frank Amodio


--------------------------------------------------------------------------------

Name: Frank Amodio
Title: Vice President - Credit       Lending Office
Siemens Financial Services, Inc.
200 Somerset Corporate Boulevard
Bridgewater, NJ 08807-2843
Attention: Mark Picillo
Facsimile: 908-575-4060

 



--------------------------------------------------------------------------------



 

              CIBC INC., as Lender       By: /s/ Dominic J. Sorresso


--------------------------------------------------------------------------------

Name: Dominic J. Sorresso
Title: Executive Director
CIBC World Markets Corp., as Agent               Lending Office
CIBC,Inc.
425 Lexington Avenue
New York, NY 10017
    Attention:  Dominic J. Sorresso,
 Executive Director
    Facsimile: 212-856-3991

 